Title: To James Madison from Frederick Jacob Wichelhausen, 17 April 1801 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


17 April 1801, Bremen. Transmits duplicate of his 8 Apr. letter. On 12 Apr. eight hundred Prussian troops arrived to be quartered in Bremen. The king of Prussia has promised citizens no injury will come to constitution and commerce of the city. A fourteen-week armistice has been concluded between the British and Danes during which differences should be resolved; Russian czar, by opening his ports to British, has shown he is not averse to reconciliation. Assumes Prussia will soon withdraw its troops from Bremen.
 

   
   RC (DNA: RG 59, CD, Bremen, vol. 1). 2 pp.; addressed to Marshall.



   
   A full transcription of this document has been added to the digital edition.

